         Case 8:20-mc-00127-JLS-JDE Document 38 Filed 01/07/21 Page 1 of 3 Page ID #:1869
Name and address:
         Jeffrey R. Bragalone (TX Bar No. 02855775)
                  jbragalone@bcpc-law.com
                     Bragalone Conroy PC
               2200 Ross Avenue, Suite 4500W
                       Dallas, TX 75201

                                              UNITED STATES DISTRICT COURT
                                             CENTRAL DISTRICT OF CALIFORNIA

                                                                           CASE NUMBER
HMD Global OY
                                                         Plaintiff(s),                                 8:20-mc-127

                 v.
                                                                              APPLICATION OF NON-RESIDENT ATTORNEY
Acacia Research Corporation                                                         TO APPEAR IN A SPECIFIC CASE
                                                      Defendant(s),                        PRO HAC VICE
INSTRUCTIONS FOR APPLICANTS
(1) The attorney seeking to appear pro hac vice must complete Section I of this Application, personally sign, in ink, the certification in
    Section II, and have the designated Local Counsel sign in Section III. ELECTRONIC SIGNATURES ARE NOT ACCEPTED. Space to
    supplement responses is provided in Section IV. The applicant must also attach a Certificate of Good Standing (issued within the last 30
    days) from every state bar to which he or she is admitted; failure to do so will be grounds for denying the Application. Scan the
    completed Application with its original ink signature, together with any attachment(s), to a single Portable Document Format (PDF) file.
(2) Have the designated Local Counsel file the Application electronically using the Court's electronic filing system ("Motions and Related
    Filings => Applications/Ex Parte Applications/Motions/Petitions/Requests => Appear Pro Hac Vice (G-64)"), attach a Proposed Order
    (using Form G-64 ORDER, available from the Court's website), and pay the required $400 fee online at the time of filing (using a credit
    card). The fee is required for each case in which the applicant files an Application. Failure to pay the fee at the time of filing will be
    grounds for denying the Application. Out-of-state federal government attorneys are not required to pay the $400 fee. (Certain
    attorneys for the United States are also exempt from the requirement of applying for pro hac vice status. See L.R. 83-2.1.4.) A copy of the
    G-64 ORDER in Word or WordPerfect format must be emailed to the generic chambers email address. L.R. 5-4.4.2.
SECTION I - INFORMATION
 Bragalone, Jeffrey R.
Applicant's Name (Last Name, First Name & Middle Initial)                                          check here if federal government attorney
 Bragalone Conroy PC
Firm/Agency Name
 2200 Ross Avenue                                                        (214) 785-6670                         (214) 785-6680
 Suite 4500W                                                             Telephone Number                      Fax Number
Street Address
 Dallas, TX 75201                                                                            jbragalone@bcpc-law.com
City, State, Zip Code                                                                               E-mail Address

I have been retained to represent the following parties:
Acacia Research Corporation                                                 Plaintiff(s)    Defendant(s)   ✖   Other: Respondent
                                                                            Plaintiff(s)    Defendant(s)       Other:
Name(s) of Party(ies) Represented

List all state and federal courts (including appellate courts) to which the applicant has been admitted, and provide the current status of his or
her membership. Use Section IV if more room is needed, or to provide additional information.

                 Name of Court                          Date of Admission             Active Member in Good Standing? (if not, please explain)
U.S. Supreme Court                                          12/2/2002                Yes
U.S. Court of Appeals - Federal Circuit                    10/25/2005                Yes
U.S. Court of Appeals - D.C. Circuit                       10/26/1993                Yes

G-64 (02/20)              APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                               Page 1 of 3
        Case 8:20-mc-00127-JLS-JDE Document 38 Filed 01/07/21 Page 2 of 3 Page ID #:1870

List ail cases in which the applicant has applied to this Court for pro hac vice status in the previous three years (continue in Section IV if
needed):
        Case Number                                     Title of Action                            Date ofApplication        Granted I Denied?
     8:20-cv-00702                TCT Mobile et al., v. Cellular Comm. Equip. LLC                    7/2/2020                  Yes




If any pro hac vice applications submitted within the past three (3) years have been denied by the Court, please explain:




Attorneys must be registered for the Court's electronic filing system to practice pro hac vice in this Court. Submission
of this Application will constitute your registration (or re-registration) to use that system. If the Court signs an Order
granting your Application, visit www.pacer.gov to complete the registration process and activate your e-filing
privileges in the Central District of California.

             SECTION II-CERTIFICATION

             I declare under penalty of perjury that:

             (1) All of the above information is true and correct.
             (2) I am not a resident of the State of California. I am not regularly employed in, or engaged in
                 substantial business, professional, or other activities in the State of California.
             (3) I am not currently suspended from and have never been disbarred from practice in any court.
             (4) I am familiar with the Court's Local Civil and Criminal Rules, the Federal Rules of Civil and
                 Criminal Procedure, and the Federal Rules of Evidence.
             (5) I designate the attorney listed in Section III below, who is a member in good standing of the Bar
                 of this Court and maintains an office in the Central District of California for the practice of law, in
                 which the attorney is physically present on a regular basis to conduct business, as local counsel
                 pursuant to Local Rule 83-2.1.3.4.

                 Dated July 2, 2020 1/7/2021
                                                                                                 type or print)

                                                                                                    ~

G ·64 (02/ 20)               APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                           Page 2 of 3
   Case 8:20-mc-00127-JLS-JDE Document 38 Filed 01/07/21 Page 3 of 3 Page ID #:1871


Davidson, Ben M.

Davidson Law Group, ALC

4500 Park Granada Blvd.                   818-918-4622             310-473-2941
Suite 202
                                          ben@dlgla.com
Calabasas, California 91302
                                          181464




             01.07.2021                    Ben M. Davidson
